Per curiam.
This is a child custody case. The parties were divorced in 1970 and the custody of the couples’ minor child was awarded to the mother with visitation rights for the father. In 1974 the father brought suit for a change of visitation privileges. The mother appeals from the judgment giving increased visitation privileges.
Under the "reasonable evidence rule” applicable in this type case, the trial court did not abuse its discretion in granting additional visitation rights to the father.

Judgment affirmed.


All the Justices concur.

Submitted July 30, 1976
Decided September 7, 1976
Rehearing denied September 27, 1976.
Hinton R. Pierce, Stanley C. House, for appellant.
Nicholson, Fleming & Blanchard, Jim Blanchard, Jr., for appellee.